          Case 1:20-cv-00197-RP Document 16 Filed 03/16/20 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

 340B HOLDINGS, LLC                             §
 d/b/a SUNRX                                    §
                                                §
                Plaintiff,                      §
                                                §               No. 1:20-CV-197-RP
 vs.                                            §
                                                §
 MATTHEW BOBO                                   §
 in his individual capacity and                 §
 PERFORMANCE HEALTHCARE                         §
 SOLUTIONS, LLC                                 §
                                                §
                Defendants.                     §


           PLAINTIFF’S SECOND MOTION FOR EXPEDITED DISCOVERY

       On March 6, 2020, Plaintiff 340B Holdings, LLC d/b/a SUNRx (“SUNRx”) filed its

Motion for Expedited Discovery, Dkt. #10, seeking an order permitting SUNRx to conduct limited,

expedited discovery from Defendants Matthew Bobo (in his individual capacity, “Bobo”) and

Performance Healthcare Solutions (“Performance Healthcare”). Based on information gathered

since the filing of that Motion, and in advance of any hearing the Court may schedule on Plaintiff’s

Motion for Preliminary Injunction (Dkt. #6), SUNRx files its Second Motion for Expedited

Discovery and asks the Court to allow SUNRx to (i) conduct a time-limited deposition of

Defendant Matthew Bobo (see Notice of Deposition attached as Exhibit A), (ii) depose a corporate

representative from Defendant Performance Healthcare on three narrow topics (see Notice of

Deposition attached as Exhibit B), and (iii) allow SUNRx to issue a third-party subpoena directed

at Maxor National Pharmacy Services, LLC (attached to this Motion as Exhibit C).




                                                 1
          Case 1:20-cv-00197-RP Document 16 Filed 03/16/20 Page 2 of 6




                                       INTRODUCTION

       As set forth in detail in the Complaint and Motion for Expedited Discovery, SUNRx

operates in a highly specialized, extremely competitive field managing discount drug programs

pursuant to Section 340B of the Public Health Services Act. Dkt. #1, ¶¶ 6-7; Dkt. #10 at 1. Because

Bobo’s duties regularly required him to access SUNRx’s confidential information, he was required

to execute and be subject to SUNRx’s Employee Confidentiality Agreement and Non-Interference

Agreement (the “Employment Agreement”). Id., ¶¶ 8-10; 24-25. The Employment Agreement

contained non-compete and non-solicit restrictive covenants prohibiting Bobo from working for

any company or entity engaged in any aspect of the Pharmacy Benefit Management business

during his employment and for one year following his departure. Id., ¶¶ 11-12. Bobo abruptly

resigned SUNRx in April 2019. Id., ¶ 14. Just months after his departure, SUNRx learned from

a client that Bobo and his new employer—Performance Healthcare—had solicited that customer’s

business in violation of the non-compete provision of his Employment Agreement. SUNRx has

since then additionally learned that Bobo forwarded confidential, competitive information to his

personal email account before his departure and is reasonably concerned that he may continue to

use this confidential information to compete with and undermine SUNRx in the marketplace.

       Since the filing of its Motion for Expedited Discovery on March 6, 2020, SUNRx has

gathered additional information suggesting Performance Healthcare may be offering its Section

340(B) services in conjunction with Maxor National Pharmacy Services, LLC (“Maxor”). 1

SUNRx files this motion seeking discovery that will enable it to (i) uncover the relationship

between Defendant Performance Healthcare and third-party Maxor and (ii) understand the suite of


1
  Plaintiff has attempted to obtain this information informally from Defendants. Those efforts,
however, have proved insufficient. To date, Defendants’ counsel has merely represented that
Performance Healthcare is wholly owned by Tim Liebmann. The extent of the corporate
relationship has not been disclosed.


                                                2
           Case 1:20-cv-00197-RP Document 16 Filed 03/16/20 Page 3 of 6




340(B) services offered by Performance Healthcare—which Defendants’ counsel in informal

conversations has represented do not overlap with those of SUNRx. The requested information

will assist Defendants in ascertaining the scope of Defendants’ wrongful conduct. Because the

parties were unable to agree to a discovery plan without Court intervention, SUNRx is filing this

motion seeking expedited relief and asks that the Court allow for the requested discovery prior to

a hearing on its motion for Preliminary Injunction. 2

                                           ARGUMENT

       Courts evaluate motions for expedited discovery under a good cause or reasonableness

standard. Legacy of Life, Inc. v. Am. Donor Servs., Inc., No. 5:06-cv-00802-XR, 2006 WL

8435983, at *1 (W.D. Tex. Oct. 10, 2006) (“This Court concurs with those courts that have adopted

a good cause/reasonableness standard for motions for expedited discovery when the movant

anticipates a later preliminary injunction determination.”). “Factors commonly considered in

determining the reasonableness of expedited discovery include, but are not limited to: (1) whether

a preliminary injunction is pending; (2) the breadth of the discovery requests; (3) the purpose for

requesting expedited discovery; (4) the burden on the defendants to comply with the requests; and

(5) how far in advance of the typical discovery process the request was made.” Id. (internal

citations omitted). Here, as argued in SUNRx’s first Motion for Expedited Discovery, all factors

are satisfied and good cause exists for an order granting additional expedited discovery.

       First, SUNRx’s Motion for Preliminary Injunction is pending and a briefing schedule for

the Motion, among other matters, is to be discussed with the Court via telephonic conference on



2
 While Defendants appear to recognize the importance of completing discovery prior to a hearing
on the preliminary injunction, they are unwilling to share any information without a commitment
from Plaintiff that it will agree to (a) effectively stay the matter for two weeks and (ii) participate
in a mediation. Defendants have not articulated any specific objection to the requested discovery
and have thus far only voiced concerned about incurring expenses associated with discovery.


                                                  3
          Case 1:20-cv-00197-RP Document 16 Filed 03/16/20 Page 4 of 6




Monday, March 16, 2020. See Dkt. #6; #14.

       Second, the additional expedited discovery that SUNRx seeks is limited in scope. SUNRx

is requesting (1) a four-hour deposition of Matthew Bobo; (2) a deposition of Performance

Healthcare’s corporate representative, which is to be limited to the three topics; and (3) leave to

issue a narrow third-party subpoena to Maxor National Pharmacy Services, LLC. 3

       Third, SUNRx needs this additional expedited discovery to prepare for the hearing.

Without expedited discovery to reveal the extent of Defendants’ wrongful conduct and identify

which SUNRx customers Defendants are currently targeting, it will be difficult for SUNRx to

properly craft the relief necessary to maintain the status quo. See, e.g., Allstate Ins. Co. v.

Hineman, No. H-17-1794, 2017 U.S. Dist. LEXIS 113071, at *3 (S.D. Tex. 2017) (granting

expedited discovery for requests that were “narrowly tailored to determine the existence and

character of [Plaintiff’s] customers”); Legacy of Life, Inc., 2006 WL 8435983, at *3 (granting

motion for expedited discovery when it was for the legitimate purpose of preparing for a hearing

on its application for preliminary injunction); Intel Corp., 2019 WL 164958, at *7-8 (granting

motion for expedited discovery and permitting plaintiff to serve expedited discovery requests

regarding defendants’ new employment and a five-hour deposition of defendant).

       Fourth, the burden here is minimal and is likely to advance the resolution of this matter.

Bobo’s deposition will be limited to four hours. See, e.g., Intel Corp., 2019 WL 164958, at *8

(allowing a five-hour deposition of the defendant, that did not preclude the plaintiff from deposing

the defendant again in the typical discovery period, in advance of a preliminary injunction hearing).



3
 Defendants’ Status Report of March 13, 2020 offers no substantive objection to Plaintiff’s request
for discovery, but merely asks the Court to provide reciprocal discovery rights to Defendants in
advance of any hearing on the Motion for Preliminary Injunction. Defendant should not be granted
discovery without making a showing for why their request for discovery meet the good cause and
reasonableness standard as Plaintiff has done.


                                                 4
          Case 1:20-cv-00197-RP Document 16 Filed 03/16/20 Page 5 of 6




Similarly, the deposition of the corporate representative for Performance Health will be both

limited in scope and time. And the Rule 45 subpoena to Maxor is limited to four requests for

production all limited in scope and time.

       Fifth, courts have generally allowed expedited discovery in cases where, as this one, the

requested discovery is likely to assist in the adjudication of a motion for preliminary injunction.

                                    PRAYER FOR RELIEF

       SUNRx has established the need for expedited and respectfully requests that this Court

grant this Second Motion for Expedited Discovery.

                                                  Respectfully Submitted,

                                                  /s/ Katherine P. Chiarello
                                                  Katherine P. Chiarello
                                                  Texas State Bar No. 24006994
                                                  katherine@wittliffcutter.com
                                                  Karen S. Vladeck
                                                  Texas State Bar No. 24102899
                                                  karen@wittliffcutter.com
                                                  Kayna Stavast Levy
                                                  Texas State Bar No. 24079388
                                                  kayna@wittliffcutter.com

                                                  WITTLIFF | CUTTER, PLLC
                                                  1209 Nueces Street
                                                  Austin, Texas 78701
                                                  (512) 960.4524 office
                                                  (512) 960.4869 facsimile


                                                  Attorneys for Plaintiff
                                                  340B Holdings, LLC




                                                 5
          Case 1:20-cv-00197-RP Document 16 Filed 03/16/20 Page 6 of 6




                             CERTIFICATE OF CONFERENCE

       I hereby certify that the parties conferred on the matters disputed in this Motion including
by emails of March 10-12, 2020 and by telephone on March 11, 2020. The parties were unable to
reach any resolution on the matters described herein and counsel for Defendants indicated he
opposes this Motion.
                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of March, 2020, a true and correct copy of the
foregoing document was tendered for filing to the Clerk of the U.S. District Court for the Western
District of Texas using the Court’s CM/ECF system and transmitted by email and first-class mail
to Steven Fox, Sheppard Mullin, 2200 Ross Avenue, 24th Floor, Dallas, TX 75201 and
SFox@sheppardmullin.com.


                                                 /s/ Katherine P. Chiarello
                                                 Katherine P. Chiarello




                                                6
